TDCJ Offender Details Page 1 of 2

T§;lA; tus§l_,.¢;§; E_ o_

     

Offender lnformation Details
\

S|D Number: 07151605
TDCJ Number: ' , 01976356
Nam'e:1 v W|LL|A|V|S,DRE|V|AYNE DAN|ONE
Race: B ' l
n Gender: l\ll
DOB: 1§93-05-21
Maximum Sert`tence Date: 2026-04-14
current Facility: n ` RoBERTsoN
Projected Re|ease Date: 2026-04~14 v
Parole Eligibility Date: ' 2020-04-13
Offender Visitation Eligib|e: §

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATlON FOR SCHEDULED`RELEASE:

scheduled Release pate: Offender is not scheduled for release at this time.
scheduled Release 'l'ype: Wil| be determined when release date is scheduled
scheduled Release Lccatich: Wi|| be determined When release date is scheduled

 

` Paro|¢ Réview lnforr'r\ation

 

Offense History:

 

Sentence
Date

Offense
Date ‘

Sentence (YY-MNl-

Offense DD)

County Case No.

 

 

 

http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?Sid=O7151605 9/14/2015